DETAILED ACTION
This action is in response to communications filed 7/18/2022:
Claims 1-20 are pending
Double patenting rejections are maintained

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10957299 in view of Algazi et al (US20040076301, hereinafter “Algazi”). For example:
Regarding claim 1, 10957299 teaches a computer-implemented method (claim 1, a method) comprising: 
receiving, by a computing device, a signal for each channel of an audio transducer array on a wearable device, wherein the received signal is captured by the wearable device when worn by a user (claim 1, detecting, via a microphone array of a wearable device, sounds from one or more sound sources in a local area of the wearable device; see also Fig. 1); 
calculating, by the computing device, a beamformed signal for each beam direction of a set of beamforming filters for the wearable device (claim 1, estimating a direction of arrival (DoA) of a sound source in the one or more sound sources); 
classifying, by the computing device, a first beamformed signal from the calculated beamformed signals into a first class of sound and a second beamformed signal from the calculated beamformed signals into a second class of sound (claim 2, further comprising classifying the sound source based on a classification library); 
adjusting, based on the classifying, a gain of the first beamformed signal relative to the second beamformed signal to enable sound mixing (claim 7, further comprising: updating sound filters based in part on the updated acoustic transfer functions; and presenting audio content based on the updated sound filters); 
10957299 fails to explicitly teach converting, by the computing device, the calculated and adjusted beamformed signals into spatialized binaural audio based on a position of the user wearing the wearable device and a position of a virtual user independent of the position of the user wearing the wearable device, wherein the spatialized binaural audio is updated in real time based on the position of the user wearing the wearable device and the position of the virtual user; and 
transmitting the spatialized binaural audio to a playback device of the virtual user, wherein the spatialized binaural audio replicates a real-world user experience shared from the wearable device to the playback device as the virtual user's point-of-view.
Algazi teaches converting, by the computing device, the calculated and adjusted beamformed signals into spatialized binaural audio based on a position of the user wearing the wearable device and a position of a virtual user independent of the position of the user wearing the wearable device, wherein the spatialized binaural audio is updated in real time based on the position of the user wearing the wearable device and the position of the virtual user (Fig. 3, microphone array captures plurality of sounds in the soundfield including auditory cues for future reproduction [¶82-83]; ¶38-39, the localized audio is then played back for another user based on his/her positioning [using the head tracker, Fig. 3]); and 
transmitting the spatialized binaural audio to a playback device of the virtual user, wherein the spatialized binaural audio replicates a real-world user experience shared from the wearable device to the playback device as the virtual user's point-of-view (Fig. 3, ¶39, object of the invention is to create a sound reproduction experience for the listener as if he/she was at the location where the sound was originally recorded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio capturing system (as taught by 10957299) with an improved realistic audio reproduction system (as taught by Algazi). The rationale to do so is to apply a known technique to improve similar devices in the same way to obtain the predictable result of improving “realism” during audio reproduction while maintaining modest complexity (Algaiz, ¶39).
The remaining claims can similarly be rejected using one or more claims of the patent and Algazi (whether alone or in combination).

Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10728655 in view of Algazi et al (US20040076301, hereinafter “Algazi”). See above as an example rejection wherein claims 1-20 can be similarly rejected using one or more claims of the patent and Algazi (whether alone or in combination).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US20170098453) in view of Algazi et al (US20040076301, hereinafter “Algazi”).
Regarding claim 1, Wright teaches a computer-implemented method (¶41, communication method) comprising: 
receiving, by a computing device, a signal for each channel of an audio transducer array on a wearable device, wherein the received signal is captured by the wearable device when worn by a user (¶9, 42, communication device capable of capturing plurality of audio sources using microphone array); 
calculating, by the computing device, a beamformed signal for each beam direction of a set of beamforming filters for the wearable device (¶48, identifying the positioning of the plurality of audio sources includes beamforming techniques being performed); 
classifying, by the computing device, a first beamformed signal from the calculated beamformed signals into a first class of sound and a second beamformed signal from the calculated beamformed signals into a second class of sound (¶52, captured audio sources are classified/identified as a focus sound or background sound); 
adjusting, based on the classifying, a gain of the first beamformed signal relative to the second beamformed signal to enable sound mixing (¶60-61, after classifying/identifying the plurality of sound sources, processing is applied to adjust their parameters [e.g. gain level/volume]; ¶80, audio can be mixed based on parameters); 
converting, by the computing device, the calculated and adjusted beamformed signals into spatialized binaural audio based on a position of the user wearing the wearable device (¶12, 79-81, output audio is modified by parameters such as in view, directness of view, proximity, etc.); and 
transmitting the spatialized binaural audio to a playback device of the virtual user (Fig. 1, 4, ¶10, transmission of audio for playback of processed audio).
Wright fails to explicitly teach and a position of a virtual user independent of the position of the user wearing the wearable device, wherein the spatialized binaural audio is updated in real time based on the position of the user wearing the wearable device and the position of the virtual user;
wherein the spatialized binaural audio replicates a real-world user experience shared from the wearable device to the playback device as the virtual user's point-of-view.
Algazi teaches and a position of a virtual user independent of the position of the user wearing the wearable device, wherein the spatialized binaural audio is updated in real time based on the position of the user wearing the wearable device and the position of the virtual user (Fig. 3, microphone array captures plurality of sounds in the soundfield including auditory cues for future reproduction [¶82-83]; ¶38-39, the localized audio is then played back for another user based on his/her positioning [using the head tracker, Fig. 3]);
wherein the spatialized binaural audio replicates a real-world user experience shared from the wearable device to the playback device as the virtual user's point-of-view (¶39, object of the invention is to create a sound reproduction experience for the listener as if he/she was at the location where the sound was originally recorded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio conferencing system (as taught by Wright) with an improved realistic audio reproduction system (as taught by Algazi). The rationale to do so is to apply a known technique to improve similar devices in the same way to obtain the predictable result of improving “realism” during audio reproduction while maintaining modest complexity (Algaiz, ¶39).
Regarding claim 6, Wright in view of Algazi teaches wherein: 
3Application No.: 16/905,411Attorney's Docket No.: 007726.1100U1the first class of sound comprises at least one of: 
a class of sound selected by the virtual user; or 
a predetermined class of sound (Wright, ¶25, focus or background sound); and 
the second class of sound comprises at least one of: 
an alternate class of sound selected by the virtual user; or 
a predetermined alternate class of sound (Wright, ¶25, focus or background sound).
Regarding claim 11, Wright in view of Algazi teaches further comprising: 
detecting a new position of the user wearing the wearable device or the virtual user; and 
recalculating the spatialized binaural audio for the new position of the user wearing the wearable device or the virtual user (Wright, ¶13, 103, motion sensors available to track user movements and to output updated sounds; see also Algazi, Fig. 3, updating audio output based on head-tracking).
Regarding claim 12, Wright in view of Algazi teaches further comprising: 
adjusting a timing of a corresponding video based on a timing of the spatialized binaural audio; and 
transmitting the adjusted video to the playback device of the virtual user (Wright, Fig. 4, ¶10, audio and video being transmitted and received [in sync] from communication devices).
Regarding claim 13, it is rejected similarly as claim 1. The system can be found in Wright (abstract, system).
Regarding claim 19, it is rejected similarly as claim 11. The system can be found in Wright (abstract, system).
Regarding claim 20, it is rejected similarly as claim 1. The non-transitory computer-readable medium can be found in Wright (¶92, non-transitory computer-readable medium).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US20170098453) in view of Algazi et al (US20040076301, hereinafter “Algazi”) in further view of Brinkmann et al (NPL: “A High Resolution…”, hereinafter “Brinkmann”).
Regarding claim 2, Wright in view of Algazi fail to explicitly teach wherein the set of beamforming filters comprises preprocessed filters created by testing the audio transducer array of the wearable device in an anechoic chamber.
Brinkmann teaches wherein the set of beamforming filters comprises preprocessed filters created by testing the audio transducer array of the wearable device in an anechoic chamber (Fig. 1, abstract, creating plurality of HRTF filters for use of creating binaural audio and wherein said HRTF filters are created via testing methods in an anechoic chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the HRTF filters (as taught by Brinkmann) to the audio playback system (as taught by Wright in view of Algazi). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of creating effective HRTF filters to be applied in order to create improved spatialized audio.
Regarding claim 3, Wright in view of Algazi in further view of Brinkmann teaches wherein testing the audio transducer array of the wearable device comprises: 
capturing test audio with the audio transducer array of the wearable device worn on a model head; 
measuring a set of array transfer functions (ATFs) for the audio transducer array based on the captured test audio (see also Kim, ¶18, creating ATFs via audio stimuli); and 
calculating the set of beamforming filters using the set of ATFs (Brinkmann, Fig. 1, common audio testing means include using a model head and subjecting said head to various audio stimuli in order to arrive at a plurality of transfer functions; see also abstract and §2.1 “acoustic measurements”).
Regarding claim 4, Wright in view of Algazi in further view of Brinkmann teaches wherein measuring the set of ATFs further comprises measuring a set of head-related transfer functions (HRTFs) (Brinkmann, §2.1, creating HRTFs [which are well-known in the art]; see also Kim, ¶18, creating ATFs via audio stimuli).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US20170098453) in view of Algazi et al (US20040076301, hereinafter “Algazi”) in further view of Visser et al (US20130315402, hereinafter “Visser”).
Regarding claim 5, Wright in view of Algazi fail to explicitly teach wherein calculating the beamformed signal comprises: 
convolving each received signal with a corresponding beamforming filter for the beam direction; and 
taking a sum of the convolved signals for the beam direction.
Visser teaches wherein calculating the beamformed signal comprises: 
convolving each received signal with a corresponding beamforming filter for the beam direction; and 
taking a sum of the convolved signals for the beam direction (¶124, received signals are convolved with BIRs, results are summed to produce the binaural output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of capturing, compressing, and transmitting 3D audio (as taught by Visser) to the audio playback system (as taught by Wright and Algazi). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predicable result of capturing and reproducing 3D audio for improved immersive experience (Visser, ¶3).
Regarding claim 14, it is rejected similarly as claim 5. The system can be found in Wright (abstract, system).

Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US20170098453) in view of Algazi et al (US20040076301, hereinafter “Algazi”) in further view of Kim et al (US20170353789, hereinafter “Kim”).
Regarding claim 7, Wright in view of Algazi fail to explicitly teach wherein classifying the first beamformed signal and the second beamformed signal comprises applying a deep learning model of sound classification to the first beamformed signal and the second beamformed signal.
Kim teaches wherein classifying the first beamformed signal and the second beamformed signal comprises applying a deep learning model of sound classification to the first beamformed signal and the second beamformed signal (¶17, machine learning used to aid in sound classification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of machine learning (as taught by Kim) to the audio system (as taught by Wright in view of Algazi). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of improving the accuracy in sound classification (Kim, ¶45).
Regarding claim 8, Wright in view of Algazi in further view of Kim teaches wherein converting the calculated and adjusted beamformed signals into the spatialized binaural audio comprises: 
identifying a set of left-ear beam directions and a set of right-ear beam directions based on the position of the user wearing the wearable device and the position of the virtual user; 
calculating a left-ear signal for the set of left-ear beam directions; and 
calculating a right-ear signal for the set of right-ear beam directions (Kim, ¶53-55, 74, Fig. 9, plurality of look directions with different angles and scale factors are used; position sensors capable of determining position in an environment; see also Algazi, Fig. 3, head-tracker used to update user positioning).
Regarding claims 15-16, they are rejected similarly as claims 7-8, respectively. The system can be found in Wright (abstract, system).

Claims 9-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US20170098453) in view of Algazi et al (US20040076301, hereinafter “Algazi”) in view of Kim et al (US20170353789, hereinafter “Kim”) in further view of Visser et al (US20130315402, hereinafter “Visser”).
Regarding claim 9, Wright, Algazi, and Kim fail to explicitly teach wherein calculating the left-ear signal comprises: convolving the calculated and adjusted beamformed signals with a set of left-ear HRTF filters for the set of left-ear beam directions; and taking a sum of the convolved beamformed signals for the set of left-ear beam directions.
Visser teaches wherein calculating the left-ear signal comprises: convolving the calculated and adjusted beamformed signals with a set of left-ear HRTF filters for the set of left-ear beam directions; and taking a sum of the convolved beamformed signals for the set of left-ear beam directions (¶123-124, received signals are convolved with BIRs, results are summed to produce the binaural output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of capturing, compressing, and transmitting 3D audio (as taught by Visser) to the audio playback system (as taught by Wright, Algazi, and Kim). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predicable result of capturing and reproducing 3D audio for improved immersive experience (Visser, ¶3).
Regarding claim 10, Wright, Algazi, Kim, and Visser teaches wherein calculating the right-ear signal comprises: convolving the calculated and adjusted beamformed signals with a set of right-ear HRTF filters for the set of right-ear beam directions; and taking a sum of the convolved beamformed signals for the set of right-ear beam directions (Visser, ¶123-124, received signals are convolved with BIRs, results are summed to produce the binaural output).
Regarding claims 17-18, they are rejected similarly as claims 9-10, respectively. The system can be found in Wright (abstract, system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651